Exhibit 17.2 August 31, 2010 Shane Gau, Chairman and CEO Reach Messaging Holdings, Inc. (OTCBB: RCMH) 2801 Ocean Park Blvd, Suite 355 Santa Monica, CA 90405 Dear Shane: Please accept this letter as notice of my resignation from Reach Messaging Holdings, Inc.’s Board of Directors, effective immediately. I have no disagreements with the management or Board of Directors of Reach Messaging Holdings, Inc. Sincerely, By: /s/David R. Wells David R. Wells Acknowledgement by Company /s/Shane Gau Shane Gau, Chairman & CEO Reach Messaging Holdings, Inc.
